DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species G, the bullet and insert as depicted in Fig. 33, in the reply filed on 8/12/2022, the applicant asserting that claims 1-5, 7, 8-9, 12-19 and 22-24, encompass Species G (Fig. 33), is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pointed tip protruding from the bore, claims 16 and 22, must be shown or the feature(s) canceled from the claim(s).   This feature is not clearly seen in the elected species G, Fig. 33.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, lines 2-3, “the tip core angle and the base cone angle are symmetric” is indefinite because it is unclear whether the applicant is attempting to claim that the angles are the same, or perhaps something else?
Regarding claim 15, it is unclear in what sense the inner surface of the sidewall depicted in Fig. 33 (the elected species G) can be interpreted to be a cooperating element comprising a tapered surface.  In the elected species G, it appears that it is the insert that comprises the tapered surface of the cooperating elements.  Claim 15 should not include limitations drawn to features that are not present in the elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7, 8, 14-16, 17-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAHNKE (US 2016/0153757 A1).
Regarding claim 1, Mahnke discloses a bullet (see at least Figs. 24A – 24D; paragraph [0206]), comprising: a main body comprising a bore bounded by a sidewall; and an insert 42A that is disposed in the bore and that comprises longitudinal splines (regions between the flutes/nose depressions 8) configured to form a flute (nose depressions)  in the insert and to provide radial support for the sidewall of the bore, wherein a leading end of the flute is open.
Regarding claim 2, Mahnke discloses wherein the flute is of one of several longitudinal flutes disposed in an annular array around the insert.
Regarding claim 3, Mahnke discloses an empty volume between a base of the bore and a base of the insert.
Regarding claim 4, Mahnke discloses wherein the insert comprises a tapered base and the bullet further comprises an empty volume surrounding the tapered base of the insert.
Regarding claim 5, Mahnke discloses wherein the tapered base is set apart from a base of the empty volume.
Regarding claim 7, Mahnke discloses wherein the insert comprises a pointed tip.
Regarding claim 8, Mahnke discloses wherein the insert comprises a pointed base.
Regarding claim 14, Mahnke discloses the bullet further comprising cooperating elements configured to radially expand the sidewall in response movement of the insert farther into the bore.
Regarding claim 15, Mahnke discloses wherein the cooperating elements comprise a tapered surface (Fig. 24D) disposed on the insert and an inner surface of the sidewall.
Regarding claim 16, Mahnke discloses wherein the pointed tip protrudes from the bore.
wherein the pointed tip protrudes from the bore.
Regarding claim 17, Mahnke discloses a bullet 2 (see at least Figs. 24A – 24D; paragraph [0206]), comprising: a main body comprising a bore surrounded by a sidewall; and an insert 42A disposed in the bore and comprising an annular array of longitudinal splines (regions between the flutes/nose depressions 8) configured to provide radial support for the sidewall of the bore and to form an annular array of flutes 8 (nose depressions) in the insert, wherein a leading end of each flute of the annular array of flutes extends into a pointed tip of the insert.
Regarding claims 18, Mahnke discloses the bullet further comprising cooperating elements configured to radially expand the sidewall in response movement of the insert farther into the bore, wherein the insert is configured to recede into the bore as a result of an impact and while receding to cause the cooperating elements to radial expand the sidewall.
Regarding claim 19, Mahnke discloses wherein the cooperating elements comprise a step in the sidewall (Fig. 24D) and a tapered base of the insert, wherein during the movement of the insert farther into the bore the tapered base moves the step radially outward.
Regarding claim 22, Mahnke discloses wherein the pointed tip protrudes from the bore (Figs. 24A – 24D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over MAHNKE (US 2016/0153757 A1).
Regarding claims 9 and 24, Mahnke does not disclose that the tip cone angle and the base cone angle are the same, or that the leading end of the insert is symmetric with a trailing end of the insert.
To form Mahnke’s insert such that the tip cone angle and the base cone angle were the same, and that the leading end of the insert was symmetric with a trailing end of the insert, would have been obvious to POSITA before the effective filing date of the invention, so as to simplify assembly of the bullet by allowing the insert to be introduced into the bore by either of its leading or trailing ends.


Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MAHNKE (US 2016/0153757 A1) as applied to claims 1 and 17 above, and further in view of NILSSON (US 6,776,818 B1).
Mahnke does not specifically disclose that the insert comprises a sintered material or a  sintered composite comprising copper and tin. 
Nilsson discloses a projectile comprising a projectile core 3 formed from sintered metal powder such as iron powder (col. 4, line 53 – col. 5, line 13), the sintering imparting desired mechanical properties thereto.
In view of Nilsson, it would have been obvious to POSITA before the effective filing date of the invention to form Mahnke’s insert from a sintered metal powder so as to impart desired mechanical properties thereto.  

	 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over MAHNKE (US (2016/0153757 A1) in view of NILSSON (US 6,776,818 B1), as applied to claim 12 above, and further in view of NADKARNI et al. (US 6,536,352 B1).
Regarding claim 13, neither Mahnke or Nilsson disclose selecting a sintered composite of copper and tin.  
Nadkarni et al. disclose that the use of sintered copper and tin to confer a desired frangibility to a bullet (col. 4, line 57 – col. 5, line 46).
In view of Nadkarni et al., it would have been obvious to POSITA before the effective filing date of the invention to select a sintered composite of copper and tin for the Mahnke insert, so as to impart a desired frangibility thereto.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641